DATE 7/10/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      7/14/2015 1:22:47 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2004-41286

VOLUME                       PAGE                       OR          IMAGE # 65648713

DUE 8/03/2015                                          ATTORNEY 03277975

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                              6-2-15

MOTION FOR NEW TRIAL DATE FILED NONE

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         07-02-15

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    3

CASE NUM: 200441286__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: DEBT/CONTRACT - OTHER            CASE STATUS: CASE ON APPEAL
STYLE: TURBINE RESOURCES UNLIMITED INC    VS INTERNATIONAL A INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00010-0002 XPL 03277975 TCSM L L C                         BRYANT, W. JO
_     00008-0003 XPL 03277975 MITCHELL, JENNIFER                 BRYANT, W. JO
_     00001-0002 XDF          TURBINE RESOURCES UNLIMITED IN
_     00010-0001 IVP 03277975 TCSM L L C                         BRYANT, W. JO
_     00010-0001 PVA 24083617 PARDO, JOEL
_     00008-0002 IVP 03277975 MITCHELL, JENNIFER                 BRYANT, W. JO
_     00008-0002 PVA 24083617 PARDO, JOEL
_     00002-0003 IVD          INTERNATIONAL A INC

==> (19) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    3

CASE NUM: 200441286__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: DEBT/CONTRACT - OTHER            CASE STATUS: CASE ON APPEAL
STYLE: TURBINE RESOURCES UNLIMITED INC    VS INTERNATIONAL A INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00009-0001 IVP 18847250 SPRING BRANCH INDEPENDENT SCHO     SONIK, OWEN M
_     00003-0002 IVD          GEORGE, TOM
_     00002-0002 IVD          INTERNATIONAL A INC
_     00008-0001 AGT          MITCHELL, JENNIFER
_     00007-0001 MAS 01931700 BAUMANN, RIECKE
_     00006-0001 RCV 01931700 BAUMANN, RIECKE
_     00005-0001 PCV 17736640 SCHEINTHAL, ALAN R.
_     00004-0001 AGT          INTERNATIONAL A INC (TEXAS COR

==> (19) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    3

CASE NUM: 200441286__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: DEBT/CONTRACT - OTHER            CASE STATUS: CASE ON APPEAL
STYLE: TURBINE RESOURCES UNLIMITED INC    VS INTERNATIONAL A INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00003-0001 DEF 20249500 GEORGE, TOM                        TRUEHEART, JO
_     00002-0001 DEF 20249500 INTERNATIONAL A INC                TRUEHEART, JO
_     00001-0001 PLT 24037006 TURBINE RESOURCES UNLIMITED IN     LUTZ, ANGELA




==> (19) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP